Title: To George Washington from Charles MacIver, 17 June 1786
From: MacIver, Charles
To: Washington, George



May it please your Excellency
Alexandria 17th June 1786.

It is with Reluctance, & almost by Compulsion that I trouble your Excellency so soon, & on so disagreeable an Occasion. On the 6th instant, my Wife sent me a pressing Message, desiring me to come out of Court, and speak to her on a very particular Occasion. It seems she had discovered one Charlotte, a House maid of your Excellency’s, as we were afterwards informed, dressed in Part of a Garment which was stole from her two Years ago. My Wife, inexperienced in the Tricks of the World, and under the Influence of natural Sympathies, had listened, in my Absence, to a Tale of feigned Distress, and given a Night’s Quarters to a plausible, likely young woman. I would not turn her away on Sunday, & the third Day, my wife found her a tolerable Sempstress. On Tuesday she took a bold and desperate Resolution to carry off, at Midday, half an ass-load of Goods, including three elegant, well trimm’d Gowns, with aprons, &c. belonging to my Wife. In one Hour she was pursued thru different Ways, & almost overtaken at ⟨4⟩ Mile Run, when Chace was given to George-town, and ⟨mutilated⟩ towards the Falls. But the cunning Creature had got ⟨to⟩ Dr Stewarts Quarters, where She Sold the Gown your Maid had, & the Apron belonging to it. The latter was taken from a Maid of Dr Stewart’s at the Races in Octr 1784. If I rightly remember, she said her Husband had got it for putting the white Woman over Potomac. As the Negroe was afraid, she had Credit for supposed Candour, & was not troubled. I think she also informed us that another Negroe of Dr Stewart’s bought the Gown, & sold it to a Negroe Woman belonging to your Excellency. This Gown was of Indian Chintz, white Ground, with Stripes and Figures of different Sorts of red, if not other Colours. The Work was curious & peculiar, an old Country Mantua-maker having been near a Week about it. My Wife says it is altered for the worse, particularly in the Flouncing which went all round the Tail. The Lining originally overshot

the Chintz at the Sleeves, which used to be concealed by Cuffs, as they were very short. I understand the Boarder is turned upside down. My Wife wanted to take a nearer View of the Gown; but Mrs Charlotte, countenanced by another black Woman, to whom she appealed as a Lady of Character & Distinction, abused my Wife very grossly and threatened to beat her; nor would she demean herself so much as to be seen walking with such a Creature as my Wife, whom she called Suke, from Mrs Herbert’s to Colo. Fitzgerald’s. Mrs Herbert, hearing something of what passed, politely called in my Wife from such an unequal Contest.
I have been much censured, by different People, for not making an Example of the Woman, and by some old Tories, in particular, for Reasons my Wife incautiously assigned as the Cause of my Delay. At first I tried to divert my Wife by telling her that all the Magestrates were engaged as Judges or Hearers at the Examination of the Rioters. but, in Fact, it readily occurred to me, that Discretion should yield as much to your Excellency as ⟨cus⟩tom & Law gave to the most worthless Legislators ⟨in⟩ my native Country; especially when the State ⟨was⟩ not in the least Danger of suffering from the Incident of an insignificant Individual. When a Negroe Fellow of Dr Stewart’s stole a fine shirt from my Wife, I thought that Gentleman competent to any Examination or Punishment the Matter deserved: and the Court of Fairfax would not have taken so much Trouble, nor given so much Satisfaction as that Gentleman—I am sorry to give your Excellency the Trouble of reading this Scrawl—When you have read it, you will, no doubt, direct some sensible Domestic to investigate the Matter, in such a Manner as it may appear to your Excellency to deserve. In the meantime I remain, with unalterable Respect, Your Excellency’s most obedient and dutiful Servant

Chas MacIver


P.S. The Wench ask’d my Wife, if she could inform her what Sort of Lining the Gown had. The answer confounded the Wench, who then declared Mr Lund Washington bought it for her. My Wife told her his Word would be very good, and she would instantly go to him. The Wench instantly told her that would be needless, and asked her Companion if she had said any Thing of

Mr Washington’s buying it. The Lady of Character & Distinction readily gave my Wife the Lie, and Charlotte threatened to flog my Wife, not without abusive & contemptuous Epithets; as if she had been somewhat maudlin. Then again, the Overseer’s Wife made the Gown. But Mrs Herbert Message suspended further Examination; and, as she thought of having the Matter examined by Mr Herbert, my Wife stayed with her till the Chariot ⟨w⟩ent out of Town.

